   Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 1 of 33 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 LAUREN WILLIAMS, derivatively on behalf
 of CORCEPT THERAPEUTICS
 INCORPORATED.,                                    Civil Action No.: ____________

                       Plaintiff,

        v.
                                                   DEMAND FOR JURY TRIAL
 G. LEONARD BAKER, JOSEPH K.
 BELANOFF, DANIEL M. BRADBURY,
 RENEÉ D. GALÁ, DAVID L. MAHONEY,
 CHARLES ROBB, DANIEL N. SWISHER,
 and JAMES N. WILSON,

                       Defendants,

        -and-

 CORCEPT THERAPEUTICS
 INCORPORATED,

                       Nominal Defendant.



                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Lauren Williams (“Plaintiff”), by and through her undersigned counsel,

derivatively on behalf of nominal defendant Corcept Therapeutics Incorporated (“Corcept” or the

“Company”), submits this Verified Stockholder Derivative Complaint against the Individual

Defendants (defined herein) as officers and/or directors of Corcept for breaches of fiduciary duty,

insider selling and misappropriation of information, waste of corporate assets, and violations of

Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). Plaintiff bases her

allegations on personal knowledge as to her own acts, and on information and belief as to all other

allegations, based upon investigation by counsel, including, but not limited to, a review and
   Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 2 of 33 PageID #: 2



analysis of: (i) regulatory filings made by Corcept with the United States Securities and Exchange

Commission (“SEC”); (ii) press releases issued and disseminated by Corcept; (iii) a securities class

action lawsuit filed in the United Stated District Court for the Northern District of California

against Corcept and defendants Joseph K. Belanoff (“Belanoff”) and Charles Robb (“Robb”),

captioned Melucci v. Corcept Therapeutics Incorporated., Case 5:19-cv-01372 (N.D. Cal.) (the

“Securities Class Action”), alleging violations of the federal securities laws based on similar facts

and circumstances as alleged herein; and (iv) other publicly-available information, including

media and analyst reports, concerning Corcept.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a stockholder derivative action that seeks to remedy wrongdoing committed

by certain of Corcept’s officers and members of the Company’s Board of Directors (the “Board”).

Plaintiff seeks to remedy the Individual Defendants’ violations of state and federal laws from

August 2, 2017 through February 5, 2019 (the “Relevant Period”) that have caused and continue

to cause substantial monetary damages to Corcept and other damages.

       2.      Corcept is a pharmaceutical company founded in Silicon Valley that focuses on

adverse effects of excess cortisol. Cortisol is a hormone produced by the body’s adrenal glands

and helps with various functions (e.g., processing carbohydrates, fats, and proteins, regulating

blood pressure, moderating the sleep cycle). But too much cortisol can cause anxiety, depression,

headaches, heart disease, digestion problems, sleep trouble, and weight gain; and long-term

exposure to excess cortisol can lead to a disorder called Cushing’s syndrome.

       3.      In 2012, Corcept launched the prescription medicine Korlym, a cortisol receptor

blocker, which was the first FDA-approved oral therapy for the treatment of Cushing’s syndrome.

During the Relevant Period, Korlym was Corcept’s only commercialized product.                As the




                                                 2
   Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 3 of 33 PageID #: 3



Company stated in its full-year report for fiscal year 2018, filed with the SEC on February 26,

2019 on a Form 10-K (The “2018 10-K”), “Our ability to generate revenue and fund our

commercial operations and development programs is entirely dependent on the sale of Korlym to

treat patients with Cushing’s syndrome.”

        4.      Between August 2, 2017 and November 2, 2017, Corcept filed several quarterly

reports and an annual report with the SEC, but the Company failed to disclose that it had

improperly promoted Korlym by encouraging doctors to prescribe Korlym for off-label uses and

that it was paying the doctors using its speakers bureau program. Additionally, Corcept concealed

the fact that a specialty pharmacy responsible for 99% of the Company’s revenue was a related

party that aligned itself with Corcept’s illicit sales practices.

        5.      Throughout the Relevant Period, the Individual Defendants made materially false

and/or misleading statements, as well as failed to disclose material adverse facts about the

Company’s business, operations, and prospects. Specifically, the Individual Defendants failed to

disclose to investors that: (1) the Company had improperly paid doctors to promote Korlym;

(2) the Company aggressively promoted Korlym for off-label uses; (3) the Company’s sole

specialty pharmacy that was responsible for 99% of the Company’s revenue was a related party;

(4) the Company artificially inflated its revenue and sales using illicit sales practices through a

related party; (5) such practices are reasonably likely to lead to regulatory scrutiny; and (6) as a

result of the foregoing, the Individual Defendants’ positive statements about the Company’s

business, operations, and prospects were materially misleading and/or lacked a reasonable basis.

        6.      Finally, on April 24, 2018, certain of the Individual Defendants negligently issued

a materially false and misleading Proxy Statement (the “2018 Proxy”) urging stockholders to

reelect certain directors under false pretenses.




                                                    3
   Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 4 of 33 PageID #: 4



       7.      As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties and other misconduct, Corcept has sustained damages as described below.

                                JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Sections 10(b), 14(a), and 20(a) of the Exchange

Act (15 U.S.C. § 78n), and SEC Rule 14a-9 (17 C.F.R. § 240.14a-9) promulgated thereunder.

       9.      Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       10.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       11.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       12.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

nominal defendant Corcept is incorporated in this District. In addition, the Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                            PARTIES

       13.     Plaintiff is a current holder of Corcept common stock and has held Corcept common

stock continuously since August 2017.

       14.     Nominal Defendant Corcept is a Delaware corporation with its principal executive

offices at 149 Commonwealth Drive, Menlo Park, California 94025. Corcept’s shares trade on the

NASDAQ Global Select Market (“NASDAQ-GS”) under the ticker symbol “CORT.”

       15.     Defendant G. Leonard Baker (“Baker”) has served as a member of the Company’s

Board since 1999. Defendant Baker sold the following shares with insider information regarding




                                                 4
   Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 5 of 33 PageID #: 5



Corcept’s market manipulation, false and misleading statements, and lack of internal controls, all

of which resulted in Corcept stock trading at artificially inflated prices at the time of his stock

sales:

        Date                       Shares                Price                 Proceeds
   November 13, 2017               30,000               $17.59                 $527,556
     May 11, 2018                  30,000               $16.01                 $480,312

         16.    Defendant Belanoff is a co-founder of the Company and has served as a member of

the Company’s Board since 1999, as the Company’s CEO since 1999, and as President since 2014.

Defendant Belanoff is named as a defendant in the Securities Class Action. Defendant Belanoff

sold the following shares with insider information regarding Corcept’s market manipulation, false

and misleading statements, and lack of internal controls, all of which resulted in Corcept stock

trading at artificially inflated prices at the time of his stock sales:

         Date                     Shares                 Price                 Proceeds
    December 12, 2018             217,115               $19.01                $2,381,310

         17.    Defendant Daniel M. Bradbury (“Bradbury”) has served as a director of the

Company’s Board since October 2016.

         18.    Defendant Reneé D. Galá (“Galá”) served as a director of the Company’s Board

between June 2016 and June 2019. Defendant Galá served as a member of the Company’s Audit

Committee during the Relevant Period.

         19.    Defendant David L. Mahoney (“Mahoney”) has served as a member of the

Company’s Board since July 2004. Defendant Mahoney served as a member of the Company’s

Audit Committee during the Relevant Period. Defendant Mahoney sold the following shares with

insider information regarding Corcept’s market manipulation, false and misleading statements, and

lack of internal controls, all of which resulted in Corcept stock trading at artificially inflated prices

at the time of his stock sales:


                                                    5
   Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 6 of 33 PageID #: 6



             Date                Shares               Price                Proceeds
         July 12, 2017            6,994              $12.50                 $87,448
         July 18, 2017           23,006              $12.50                $287,597

         20.    Defendant Charles Robb (“Robb”) has served as the Company’s Chief Financial

Officer (“CFO”) since September 2011. Defendant Robb is named as a defendant in the Securities

Class Action. Defendant Robb sold the following shares with insider information regarding

Corcept’s market manipulation, false and misleading statements, and lack of internal controls, all

of which resulted in Corcept stock trading at artificially inflated prices at the time of his stock

sales:

        Date                     Shares               Price                Proceeds
   December 12, 2018             25,000              $19.01                $475,152

         21.    Defendant Daniel N. Swisher (“Swisher”) has served as a member of the

Company’s Board since June 2015. Defendant Swisher served as the Chairman of the Company’s

Audit Committee during the Relevant Period.

         22.    Defendant James N. Wilson (“Wilson”) has served as a director and Chairman of

the Company’s Board since 1999.

         23.    Defendants Baker, Belanoff, Bradbury, Galá, Mahoney, Swisher, and Wilson are

collectively referred to herein as the “Director Defendants.”

         24.    Defendants Belanoff and Robb are collectively referred to herein as the “Officer

Defendants.”

         25.    Defendants Swisher, Galá, and Mahoney are collectively referred to herein as the

“Audit Committee Defendants.

         26.    Defendants Baker, Belanoff, Mahoney, and Robb are collectively referred to herein

as the “Insider Selling Defendants.”




                                                 6
   Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 7 of 33 PageID #: 7



       27.     Defendants Baker, Belanoff, Bradbury, Galá, Mahoney, Robb, Swisher, and

Wilson are collectively referred to herein as the “Individual Defendants.”

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

       28.     By reason of their positions as officers and/or directors of the Company and because

of their ability to control the corporate affairs and business of the Company, the Individual

Defendants owed the Company and its stockholders fiduciary obligations of good faith, trust,

loyalty, and due care, and were and are required to use their best efforts to control and manage the

Company in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of the Company and its stockholders so as to

benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its stockholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.

       29.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       30.     In addition, as officers and/or directors of a publicly-held company, the Individual

Defendants have a duty to promptly disseminate accurate and truthful information with regard to

the Company’s operations, performance, management, projections, and forecasts so that the

market price of the Company’s stock will be based on truthful and accurate information.

       31.     To discharge their duties, the officers and directors of Corcept were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls




                                                 7
   Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 8 of 33 PageID #: 8



of the Company. By virtue of such duties, the officers and directors of Corcept were required to,

among other things:

       a.      ensure that the Company complied with its legal obligations and requirements,
               including acting only within the scope of its legal authority and disseminating
               truthful and accurate statements to the SEC and the investing public;

       b.      conduct the affairs of the Company in a lawful, efficient, business-like manner so
               as to make it possible to provide the highest quality performance of its business, to
               avoid wasting the Company’s assets, and to maximize the value of the Company’s
               stock;

       c.      properly and accurately guide investors and analysts as to the true financial
               condition of the Company at any given time, including making accurate statements
               about the Company’s financial results and prospects, and ensuring that the
               Company maintained an adequate system of financial controls such that the
               Company’s financial reporting would be true and accurate at all times;

       d.      remain informed as to how the Company conducted its operations, and, upon
               receipt of notice or information of imprudent or unsound conditions or practices,
               make reasonable inquiry in connection therewith, and take steps to correct such
               conditions or practices and make such disclosures as necessary to comply with
               federal and state securities laws; and

       e.      ensure that the Company was operated in a diligent, honest, and prudent manner in
               compliance with all applicable federal, state, and local laws, rules and regulations.

       32.     Each of the Individual Defendants, as an executive officer and/or director, owed to

the Company and to its stockholders the fiduciary duties of loyalty, good faith, and candor in the

management and administration of the affairs of the Company, as well as in the use and

preservation of its property and assets. The conduct of the Individual Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors and officers of

the Company, the absence of good faith on their part, and a reckless disregard for their duties to

the Company and its stockholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company.




                                                 8
   Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 9 of 33 PageID #: 9



       33.     The Company’s Audit Committee is specifically tasked with the Board’s oversight

responsibilities. The conduct of the Audit Committee is governed by the Audit Committee Charter

(the “Charter”).

       34.     Pursuant to the Charter:

       The purpose of the Audit Committee (the “Committee”) of the board of directors
       (the “Board”) of Corcept Therapeutics Incorporated (the “Company”) is to oversee
       the accounting and financial reporting processes of the Company and audits of its
       financial statements. The Committee is not responsible, however, for planning or
       conducting audits, or determining whether the Company’s financial statements are
       complete and accurate or in accordance with generally accepted accounting
       principles.

                                          *      *       *

       Committee is charged by the Board with the responsibility to:

       1. Appoint and provide for the compensation of a “registered public accounting
       firm” (as that term is defined in Section 2(a) of the Sarbanes-Oxley Act of 2002) to
       serve as the Company’s independent auditor, oversee the work of the independent
       auditor (including resolution of any disagreements between management and the
       independent auditor regarding financial reporting) and any other registered public
       accounting firm engaged for the purpose of preparing or issuing an audit report or
       related work or performing other audit, review or attest services for the Company,
       evaluate the performance of the independent auditor and each such other registered
       public accounting firm and, if so determined by the Committee, replace the
       independent auditor; it being acknowledged that the independent auditor is
       ultimately accountable to the Board and the Committee, as representatives of the
       stockholders.

       2. Ensure the receipt of, and evaluate, the written disclosures and the letter that the
       independent auditor submits to the Committee regarding the auditor’s
       independence in accordance with applicable Regulations and Nasdaq and Public
       Company Accounting Oversight Board requirements, discuss such reports with the
       auditor, oversee the independence of the independent auditor and, if so determined
       by the Committee in response to such reports, take appropriate action to address
       issues raised by such evaluation.

       3. Discuss with the independent auditor the matters required to be discussed by
       Auditing Standards No. 1301, “Communications with Audit Committees,” as it
       may be modified or supplemented.

       4. Instruct the independent auditor and the internal auditor, if any, to advise the
       Committee if there are any subjects that require special attention.

                                                 9
Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 10 of 33 PageID #: 10



    5. Instruct the independent auditor to report to the Committee on all critical
    accounting policies of the Company, all alternative treatments of financial
    information within generally accepted accounting principles that have been
    discussed with management, ramifications of the use of such alternative disclosures
    and treatments and the treatment preferred by the auditors, and other material
    written communication between the auditors and management.

    6. Meet with management and the independent auditor to discuss the annual
    financial statements and the report of the independent auditor thereon, and to
    discuss significant issues encountered in the course of the audit work, including:
    restrictions on the scope of activities; access to required information; the adequacy
    of internal financial controls; the adequacy of the disclosure of off-balance sheet
    transactions, arrangements, obligations and relationships in reports filed with the
    Commission; and the appropriateness of the presentation of any non-GAAP
    financial measures (as defined in the Regulations) included in any report filed with
    the Commission or in any public disclosure or release.

    7. Review the management letter delivered by the independent auditor in
    connection with the audit.

    8. Following such review and discussions, if so determined by the Committee,
    recommend to the Board that the annual financial statements be included in the
    Company’s annual report.

    9. Meet quarterly with management and the independent auditor to discuss the
    quarterly financial statements prior to the filing of the Form 10-Q; provided that
    this responsibility may be delegated to the chairman of the Committee or a member
    of the Committee who is a financial expert.

    10. Meet at least once each year in separate executive sessions with management,
    the internal auditor, if any, and the independent auditor to discuss matters that any
    of them or the Committee believes could significantly affect the financial
    statements and should be discussed privately.

    11. Review significant changes to the Company’s accounting principles and
    practices proposed by the independent auditor, the internal auditor, if any, or
    management.

    12. Review the scope and results of internal audits, if any.

    13. Evaluate the performance of the internal auditor, if any, and, if so determined
    by the Committee, recommend replacement of the internal auditor.

    14. Conduct or authorize such inquiries into matters within the Committee’s scope
    of responsibility as the Committee deems appropriate.




                                             10
 Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 11 of 33 PageID #: 11



       15. Provide minutes of Committee meetings to the Board, and report to the Board
       on any significant matters arising from the Committee’s work.

       16. At least annually, review and reassess this Charter and, if appropriate,
       recommend changes to the Board.

       17. Prepare the Committee report required by the Regulations to be included in the
       Company’s annual proxy statement.

       18. Establish a procedure for receipt, retention and treatment of any complaints
       received by the Company about its accounting, internal accounting controls or
       auditing matters and for the confidential and anonymous submission by employees
       of concerns regarding questionable accounting or auditing matters.

       19. Approve, in accordance with Sections 10A(h) and (i) of the Exchange Act and
       the Regulations, all professional services (whether or not financial), to be provided
       to the Company by its independent auditor, provided that the Committee shall not
       approve any non-audit services proscribed by Section 10A(g) of the Exchange Act
       in the absence of an applicable exemption. The Committee may adopt policies and
       procedures for the approval or pre-approval of such services which may include
       delegation of authority to a designated member or members of the Committee to
       approve such services so long as any such approvals are disclosed to the full
       Committee at its next scheduled meeting.

       20. Review and approve all related party transactions as defined by the Regulations.

       21. Review and issue appropriate recommendations to the full Board with respect
       to any requests for waiver of the Code of Ethics submitted by the Company’s senior
       financial officers, executive officers or directors.

       35.     In violation of the Audit Committee Charter, and their general duties as members

of the Audit Committee, the Audit Committee Defendants conducted little, if any, oversight of the

Company’s internal controls or the Company’s compliance with legal and regulatory requirements

resulting in materially false and misleading statements regarding the Company’s business,

operational, and compliance policies, and consciously disregarded their duties to monitor such

controls over reporting. The Audit Committee Defendants’ complete failure to perform their

duties in good faith resulted in false misrepresentations to the SEC, the investing public, and the

Company’s stockholders.




                                                11
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 12 of 33 PageID #: 12



       36.     In addition, as executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty not to effect the dissemination of inaccurate and

untruthful information with respect to the Company’s financial condition, performance, growth,

operations, financial statements, business, products, management, earnings, internal controls, and

present and future business prospects, including false and misleading information about

acquisitions, so that the market price of the Company’s common stock would be based upon

truthful and accurate information. Accordingly, the Individual Defendants breached their fiduciary

duties by knowingly or recklessly causing Corcept to make false and misleading statements of

material fact about the Company’s financials and about Corcept’s maintenance of adequate

internal controls.

       37.     Each of the Individual Defendants further owed to Corcept and its stockholders the

duty of loyalty requiring that each favor Corcept’s interest and that of its stockholders over their

own while conducting the affairs the Company and refrain from using their position, influence, or

knowledge of the affairs of the Company to gain personal advantage.

                               SUBSTANTIVE ALLEGATIONS

BACKGROUND

       38.     Corcept is a pharmaceutical company engaged in the discovery, development, and

commercialization of drugs for the treatment of sever metabolic, psychiatric, and oncologic

disorders. Corcept has focused on the adverse effects of excess cortisol, studying new compounds

that may mitigate those effects.

       39.     Corcept was founded in May 1998 by Belanoff and another Silicon Valley biotech

investors, Alan Schatzberg (“Schatzberg”), a psychiatrist whose entanglements with the




                                                12
 Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 13 of 33 PageID #: 13



pharmaceutical industry came under close scrutiny around the time Corcept was in the research

and development phase for the entirety of its product portfolio. Specifically, in June 2008, U.S.

Senator Chuck Grassley, then the ranking Republican on the Senate Finance Committee, criticized

Corcept and Schatzberg, then chair of the psychiatry department at Stanford University School of

Medicine, for not being forthcoming about the value of his shares in Corcept. According to

Grassley, Schatzberg had reported stock holdings in Corcept worth “over $100,000,” when, in fact,

Schatzberg’s stake exceeded $6 million.

       40.     For the first 15 years of its existence, Corcept was focused on researching,

developing, and eventually seeking regulatory approval for products designed to treat Cushing’s

Syndrom and other cortisol-related illnesses.

       41.     In 2012, Corcept launched the prescription medicine Korlym, a cortisol receptor

blocker to control hyperglycemia (high blood sugar) in adult patients with endogenous Cushing's

syndrome who have type 2 diabetes or glucose intolerance and have failed surgery or are not

candidates for surgery.

       42.     Korlym was the first FDA-approved oral therapy for the treatment of such patients.

Since Korlym was an orphan drug—i.e., one developed specifically to treat a rare medical

condition—Corcept received seven years of exclusive marketing rights, as well as tax credits for

clinical trial costs, marketing application filing fee waivers, and assistance from the FDA in the

drug development process.

       43.     During the Relevant Period, Korlym was Corcept's only commercialized product.

Moreover, while other products are in development, Korlym remains the Company’s only revenue-

generating product.




                                                13
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 14 of 33 PageID #: 14



       44.     According to its 2018 Form 10-K, filed with the SEC on February 26, 2019, the

Company and its management and Board are acutely aware of the central role Korlym plays in

Corcept’s immediate and long-term success:

       Failure to generate sufficient revenue from the sale of Korlym would harm our
       financial results and would likely cause our stock price to decline.

       Our ability to generate revenue and fund our commercial operations and
       development programs is entirely dependent on the sale of Korlym to treat patients
       with Cushing’s syndrome. Physicians will prescribe Korlym only if they determine
       that it is preferable to other treatments, even if those treatments are not approved
       for Cushing’s syndrome. Because Cushing’s syndrome is rare, most physicians are
       inexperienced diagnosing or caring for patients with the illness and it may be
       difficult to persuade them to identify appropriate patients and prescribe Korlym.

THE INDIVIDUAL DEFENDANTS CAUSE THE COMPANY TO ISSUE MATERIALLY FALSE                         AND
MISLEADING STATEMENTS DURING THE RELEVANT PERIOD

       45.     On August 2, 2017, the Company filed its quarterly report with the SEC for the

period ended on June 30, 2017, in which it reported $35.56 million in revenue and $12.65 million

in net income. In the report, the Individual Defendants did not mention whether the Company had

improperly promoted Korlym or whether the Company was deriving virtually all of its revenue

through a related party.

       46.     On November 2, 2017, the Company filed its quarterly report with the SEC for the

period ended on September 30, 2017, in which it reported $42.76 million in revenue and $13.58

million in net income. In the report, the Individual Defendants did not mention whether the

Company had improperly promoted Korlym or whether the Company was deriving virtually all of

its revenue through a related party.

       47.     On February 28, 2018, the Company filed its annual report with the SEC for the

period ended on December 31, 2017 (the “2017 10-K”), in which it reported $159.2 million in

revenue and $129.12 million in net income.




                                               14
 Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 15 of 33 PageID #: 15



       48.    In the 2017 10-K, the Company warned that it may be subject to civil or criminal

penalties if it violated various laws and regulations in connection with the marketing efforts of

Korlym. The Company stated, in relevant part:

       In the United States, we are subject to FDA regulations governing the promotion
       and sale of medications. Although physicians are permitted to prescribe drugs for
       indications other than those approved by the FDA, manufacturers are prohibited
       from promoting products for such “off-label” uses. In the United States, we market
       Korlym for treatment of hyperglycemia secondary to hypercortisolism in adult
       patients with endogenous Cushing’s syndrome who have type 2 diabetes mellitus
       or glucose intolerance and have failed surgery or are not candidates for surgery and
       provide promotional materials and training programs to physicians regarding the
       use of Korlym for this indication. Although we believe our marketing materials
       and training programs for physicians do not constitute “off-label” promotion of
       Korlym, the FDA may disagree. If the FDA determines that our promotional
       materials, training or other activities by our employees or agents constitute
       “offlabel” promotion of Korlym, it could ask us to change our training or
       promotional materials or other activities. The FDA could also subject us to
       regulatory enforcement actions, including issuance of a public “warning letter,”
       injunction, seizure, civil fine or criminal penalties. Other federal or state
       enforcement authorities might act if they believe that the alleged improper
       promotion led to the submission and payment of claims for an unapproved use,
       which could result in significant fines or penalties under other statutory authorities,
       such as laws prohibiting false claims for reimbursement. Even if it is determined
       that we are not in violation of these laws, we may be faced with negative publicity,
       incur significant expenses and be forced to devote management time to defending
       our position.

       49.    The 2017 10-K also disclosed that only one specialty pharmacy, Optime Care, Inc.,

(“Optime Care”) represented approximately 99% of the Company’s revenue.

       50.    In the 2017 10-K, the Individual Defendants did not mention whether the Company

had improperly promoted Korlym or whether Optime was a related party.

       51.    On May 9, 2018, the Company filed its quarterly report for the period ended on

March 31, 2018, in which it reported $57.66 million in revenue and $17.46 million in net income.

In the report, the Individual Defendants did not mention whether the Company had improperly

promoted Korlym or whether Optime was a related party.




                                                 15
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 16 of 33 PageID #: 16



       52.     On August 9, 2018, the Company filed its quarterly report for the period ended on

June 30, 2018, in which it reported $62.31 million in revenue and $18.20 million in net income.

In the report, the Individual Defendants did not mention whether the Company had improperly

promoted Korlym or whether Optime was a related party.

       53.     On November 2, 2018, the Company filed its quarterly report for the period ended

on September 30, 2018, in which it reported $64.45 million in revenue and $17.75 million in net

income. In the report, the Individual Defendants did not mention whether the Company had

improperly promoted Korlym or whether Optime was a related party.

       54.     The above statements identified in ¶¶ 45-53 were materially false and/or misleading

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects.

       55.     Specifically, the Individual Defendants failed to disclose to investors that: (1) the

Company had improperly paid doctors to promote Korlym; (2) the Company aggressively

promoted Korlym for off-label uses; (3) the Company’s sole specialty pharmacy that was

responsible for 99% of the Company’s revenue was a related party; (4) the Company artificially

inflated its revenue and sales using illicit sales practices through a related party; (5) such practices

are reasonably likely to lead to regulatory scrutiny; and (6) as a result of the foregoing, the

Individual Defendants’ positive statements about the Company’s business, operations, and

prospects were materially misleading and/or lacked a reasonable basis.

THE TRUTH IS REVEALED

       56.     On January 25, 2019, the Southern Investigative Reporting Foundation (“SIRF”)

published a report alleging that Corcept improperly paid doctors to prescribe Korlym for off-label

uses. In its report, SIRF stated:




                                                  16
 Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 17 of 33 PageID #: 17



       Another thing that stands out in the list of high-volume Korlym prescribers is their
       peculiar geographic clustering. Cushing’s syndrome is a rare disease. The FDA
       has estimated that the number of people in the United States who could be
       prescribed this drug is 5,000. So some medical experts might be surprised to see
       Korlym prescribers found mainly in small towns and modest-sized cities, many at
       a substantial distance from established medical research centers. (For example, Dr.
       John C. Parker, a Wilmington, North Carolina–based endocrinologist, wrote at least
       41 Korlym prescriptions in 2016. But one would have expected instead that some
       larger-volume prescribers would be located, say, in the state’s heavier populated
       Durham and Chapel Hill area, where two pituitary disorder clinics are affiliated
       with prominent university hospitals. Wilmington, though, is about 2.5 hours by car
       from these clinics.)

       Could these doctors based in smaller communities with a limited pool of patients
       to draw from be prescribing Corcept to patients merely with diabetes — instead of
       endogenous Cushing’s syndrome?

       When Corcept’s CFO Robb was asked during the late December interview if his
       company was using its speakers bureau program to encourage doctors to prescribe
       the drug for off-label uses, he said the company was doing no such thing. He argued
       that the FDA’s estimate of 5,000 U.S. patients who could potentially take the drug
       was somewhat arbitrary and nearly seven years old. He said that a better figure,
       based on research by Corcept and Novartis, is closer to 20,000. (Novartis is in the
       late stages of testing its own Cushing’s syndrome drug.)

       In addition, Robb said that as awareness of Korlym grows, doctors will realize that
       more of their patients have Cushing’s syndrome, and the clustering of Korlym
       prescribers in smaller communities happened only because one group of physicians
       recognized earlier than their colleagues how the disease could be treated.

       Pressed on the unusual odds of so many prescriptions for a treatment of such a rare
       disease from doctors in Zanesville, Ohio and Murfreesboro, Tennessee, Robb
       declared that “over 90 percent” of all Korlym prescriptions were “on label.” He
       added that “since it’s an expensive drug,” nearly all commercial insurers have an
       extensive preapproval process before paying for the drug.

       57.     SIRF alleged that the Company was using its speakers bureau program to pay

doctors for prescribing Korlym, stating:

       Medicare Part D and the Department of Veteran Affairs records are the only two
       sources for the general public to search for details about who prescribes Korlym.
       People who rely on private insurers place their orders through a single specialty
       pharmacy, whose sales are not reported to prescription-monitoring services.
       According to Medicare Part D payment records, 44 doctors each wrote at least 11




                                               17
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 18 of 33 PageID #: 18



       Korlym prescriptions in 2016. (The Centers for Medicare & Medicaid Services
       doesn’t release the names of doctors writing 10 or fewer prescriptions.)

       Eleven of the 15 doctors who are the most frequent prescribers of Korlym to
       Medicare Part D enrollees received at least $7,500 in speakers bureau payments
       from Corcept in 2016 and 2017 combined.

       58.     On this news, the Company shares fell 11% to close at $12.29 per share on January

25, 2019.

       59.     On February 5, 2019, Blue Orca Capital (“Blue Orca”) released an investigative

piece that revealed that Corcept’s “sole specialty pharmacy and exclusive distributor is an

undisclosed related party” called Optime. Blue Orca warned that Corcept’s relationship with

Optime posed “a material risk that the Company is using its captured pharmacy to boost sales, hide

losses, or engage in other financial shenanigans.” The article stated, in relevant part:

       The growth rate in Corcept revenues, driven exclusively by Korlym prescriptions,
       accelerated significantly in Q3 and Q4 2017, immediately following the switch
       from [Dohmen Life Science Services (“Dohmen”)] to Optime, which formally took
       place in August 2017.

                                          *      *       *

       Corcept is financially incentivizing physicians with direct payments to prescribe
       Korlym beyond the narrow set of circumstances for which the drug was approved
       and in which the drug is appropriate. This is extremely costly to the health care
       system, in part because Corcept has raised prices on Korlym since FDA approval.
       Yet pay-for-play with physicians is only half the thesis, because such prescriptions
       have to clear an increasingly high bar set by PBMs and payers.

       That is why the specialty pharmacy is so important. A specialty pharmacy like
       Dohmen with hundreds of clients and a large book of business would have no
       incentive to push Korlym through the approval process in situations where the drug
       would not be appropriate or merited. But the same cannot be said of Optime, whose
       first and we think only major client is Corcept and thus has direct financial incentive
       to match the Company’s aggressive tactics. Notably, right before Corcept switched
       from Dohmen to Optime, the Company increased guidance substantially.

                                          *      *       *




                                                 18
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 19 of 33 PageID #: 19



       Optime is supposed to be an independent third-party pharmacy, yet when we called
       Optime and asked for Corcept, an Optime representative told us that Optime and
       Corcept were one and the same.

THE INDIVIDUAL DEFENDANTS ISSUED A MATERIALLY FALSE                     AND   MISLEADING PROXY
STATEMENT DURING THE RELEVANT PERIOD.

       60.     In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, the Individual Defendants also caused the Company to issue

a false and misleading proxy statement during the Relevant Period. Specifically, the Company’s

2018 Proxy sought stockholder votes to, among others, elect the Director Defendants nominated

by the Company’s Board of Directors to serve on the Board for a year.

       61.     The Director Defendants drafted, approved, reviewed, and/or signed the 2018

Proxy before it was filed with the SEC and disseminated to Corcept’s shareholders. The Director

Defendants negligently issued materially misleading statements in the 2018 Proxy. These 2018

Proxy allegations are based solely on negligence, they are not based on any allegations of

recklessness or knowing conduct by or on behalf of the Individual Defendants, and they do not

allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon

any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to

the 2018 Proxy allegations and related claims.

       62.     In support of the Individual Defendants’ bid to reelect the Director Defendants, the

Individual Defendants included in the Proxy a summary of the Director Defendants’ purported

qualifications for reelection to the Board, including:

       In addition to the information presented below regarding the qualities that led our
       Board to conclude that they should serve as directors, our director nominees have
       a reputation for integrity, honesty and adherence to high ethical standards and have
       demonstrated business acumen, sound judgment and a commitment to serve our
       company and the Board. Our Board believes that the backgrounds and
       qualifications of these nominees, considered as a group, exhibit a combination of
       experience, knowledge and talent that will allow them to fulfill their responsibilities
       as Board members.


                                                 19
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 20 of 33 PageID #: 20



          63.       The Individual Defendants further highlighted their supposed oversight of the

Company. In particular, the 2018 Proxy assured stockholders that the Board and its committees

regularly assess and manage the risks that Corcept faces, including legal and regulatory risks,

financial controls, and risks associated with compensation programs and plans. The 2018 Proxy

stated:

          Risk Oversight. The Board oversees our risk exposures and risk management and
          the steps management has undertaken to control business and financial risks. The
          Board reviews our strategic plan at least annually and assesses the risks facing our
          company. While the Board has ultimate responsibility for the Company’s risk
          management process, various committees of the Board also have responsibility for
          risk management. Our Audit Committee oversees management of risks relating to
          accounting matters, financial reporting and SEC compliance. Our Compensation
          Committee oversees the management of risks relating to executive compensation.
          In addition, in setting compensation, the Compensation Committee strives to create
          incentives that discourage risk-taking that is inconsistent with our business strategy.
          Our Corporate Governance and Nominating Committee oversees management of
          risks associated with maintaining independence of our Board and preventing
          conflicts of interest. Each committee regularly reports to the full Board.

          64.       In addition, as to the Audit Committee, the 2018 Proxy stated:

          Under the guidance of a written charter adopted by the Board, the purpose of the
          Audit Committee is to oversee the accounting and financial reporting processes of
          the Company and audits of its financial statements. The responsibilities of the
          Audit Committee include appointing and providing for the compensation of the
          Company’s independent registered public accounting firm. Each of the members
          of the Audit Committee meets the independence requirements of NASDAQ and the
          SEC.

          Management has primary responsibility for the system of internal controls and the
          financial reporting process. The independent registered public accounting firm has
          the responsibility to express an opinion on the financial statements and internal
          control over financial reporting based on an audit conducted in accordance with the
          standards of the Public Company Accounting Oversight Board (PCAOB).

          In this context and in connection with the audited financial statements contained in
          the Company’s Annual Report on Form 10-K, the Audit Committee:

                   reviewed and discussed the audited financial statements as of and for the
                    fiscal year ended December 31, 2017 with the Company’s management and
                    Ernst & Young LLP, the Company’s independent registered public


                                                    20
 Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 21 of 33 PageID #: 21



                 accounting firm;

                discussed with Ernst & Young LLP the matters required to be discussed by
                 Auditing Standard No. 1301 “Communications with Audit Committees” as
                 adopted by the PCAOB;

                received the written disclosures and the letter from Ernst & Young LLP
                 required by applicable requirements of the PCAOB regarding Ernst &
                 Young LLP’s communications with the Audit Committee concerning
                 independence and discussed with Ernst & Young LLP their independence;

                considered and discussed whether the non-audit services, if any, performed
                 by Ernst & Young LLP are compatible with maintaining their
                 independence;

                reviewed and discussed the reports of management and Ernst & Young LLP
                 on their assessments of the effectiveness of the Company’s internal control
                 over financial reporting as of the end of the most recent fiscal year;

                reviewed the disclosures regarding the Company’s system of internal
                 controls required to be contained in the Company’s Form 10-K;

                based on the foregoing reviews and discussions, recommended to the Board
                 that the audited financial statements and management’s report on the
                 effectiveness of the Company’s internal control over financial reporting as
                 of December 31, 2017 be included in the Company’s Annual Report on
                 Form 10-K for the fiscal year ended December 31, 2017 filed with the
                 Securities and Exchange Commission; and

                instructed Ernst & Young LLP that the Audit Committee expects to be
                 advised if there are any subjects that require special attention.

       The Audit Committee has also recommended, subject to stockholder ratification in
       Proposal 2 in this Proxy Statement, the appointment of Ernst & Young LLP as the
       Company’s independent registered public accounting firm for the fiscal year ending
       December 31, 2018.

       65.       With specific reference to certain Individual Defendants, the Proxy also touted

certain Director Defendants’ knowledge of the Company’s own operations and expertise in

different areas, as if to suggest that they were ideally situated and suited to oversee and direct

Corcept’s business:




                                                 21
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 22 of 33 PageID #: 22



                “Dr. Belanoff brings to our Board a deep knowledge of our financial activities,
                 commercial operations and our research and development programs.”

                “Mr. Baker brings to our Board extensive experience in advising companies about
                 finance, strategic transactions and operations.”

                “Mr. Bradbury brings to our Board extensive experience in pharmaceutical industry
                 strategy, operations and management.”

                “Ms. Galá brings to our Board extensive experience in pharmaceutical industry
                 sales, finance, corporate strategy and business development.”

                “Mr. Mahoney brings to our Board extensive experience in pharmaceutical
                 management, operating strategy and logistics.”

                “Mr. Swisher brings to our Board experience in life science industry sales,
                 operations and finance.”

       66.       The 2018 Proxy, thus, assured stockholders that both the Individual Defendants and

the Board was involved with Corcept’s business strategy, actively monitored the Company’s risks

and exposures, following good corporate governance practices and acting in an ethical and legal

manner.

       67.       In reality, the Individual Defendants were utterly failing in their oversight duties by

allowing the Company to operate with inadequate internal controls which resulted in the failure to

disclose or prevent the Individual Defendants from disclosing: (1) the Company had improperly

paid doctors to promote Korlym; (2) the Company aggressively promoted Korlym for off-label

uses; (3) the Company’s sole specialty pharmacy that was responsible for 99% of the Company’s

revenue was a related party; (4) the Company artificially inflated its revenue and sales using illicit

sales practices through a related party; (5) such practices are reasonably likely to lead to regulatory

scrutiny; and (6) as a result of the foregoing, the Individual Defendants’ positive statements about

the Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.




                                                   22
 Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 23 of 33 PageID #: 23



       68.      As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to reelect the Director Defendants.

THE INDIVIDUAL DEFENDANTS SOLD SUBSTANTIAL SHARES OF CORCEPT STOCK WHILE IN
POSSESSION OF MATERIAL, ADVERSE INFORMATION REGARDING THE COMPANY’S BUSINESS.

       69.      During the Relevant Period, certain of the Individual Defendants—specifically, the

Insider Selling Defendants—engaged in numerous sales of Corcept common stock while in

possession of material information that was adverse to Corcept’s business.

       70.      In particular, defendants Baker, Belanoff, and Mahoney engaged in the following

stock sales during the Relevant Period:

        Name                 Date                    Shares       Price         Proceeds
      Mahoney            July 12, 2017                 6,994     $12.50          $87,448
      Mahoney            July 18, 2017                23,006     $12.50         $287,597
        Baker          November 13, 2017              30,000     $17.59         $527,556
        Baker            May 11, 2018                 30,000     $16.01         $480,312
       Belanoff        December 12, 2018             217,115     $19.01        $2,381,310
                                                                  TOTAL        $3,764,223

       71.      In making these trades, the Insider Selling Defendants were able to unjustly profit

from artificially high trading levels stemming from the Individual Defendants’ concerted false and

misleading statements disseminated to the market.

                               DAMAGES TO THE COMPANY

       72.      As a result of the Individual Defendants’ wrongful conduct, Corcept disseminated

false and misleading statements and omitted material information to make such statements not

false and misleading when made. The improper statements have devastated Corcept’s credibility.

Corcept has been, and will continue to be, severely damaged and injured by the Individual

Defendants’ misconduct.




                                                23
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 24 of 33 PageID #: 24



       73.     Moreover, the actions of the Individual Defendants in directing Corcept to

undertake illicit sales practices have exposed Corcept to civil and criminal liability and are not

protected by the business judgment rule.

       74.     Furthermore, aside from ruining the Company’s reputation for honesty, integrity,

and aptitude, the Individual Defendants have exposed the Company to very expensive legal costs

to defend, investigate, and pay judgment or settlement in the Securities Class Action in addition to

potential fines from the U.S. regulators regarding the Company’s illicit sales practices.

       75.     As a direct and proximate result of the Individual Defendants’ actions as alleged

above, Corcept’s market capitalization has been substantially damaged, losing millions of dollars

in value as a result of the conduct described herein.

       76.     Moreover, these actions have irreparably damaged Corcept’s corporate image and

goodwill. For at least the foreseeable future, Corcept will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

and have misled the investing public, such that Corcept’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       77.     Plaintiff incorporates the allegations herein by reference.

       78.     Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties and other violations

of the law.

       79.     Plaintiff is a stockholder of Corcept, was a stockholder of Corcept at the time of the

wrongdoing alleged herein, and has been a stockholder of Corcept continuously since that time.




                                                 24
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 25 of 33 PageID #: 25



       80.     Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

       81.     As a result of the facts set forth herein, Plaintiff has not made any demand on the

Corcept Board to institute this action against the Individual Defendants. Such a demand would be

a futile and useless act because the Board is incapable of making an independent and disinterested

decision to institute and vigorously prosecute this action.

       82.     At the time of the filing of this complaint, the Corcept Board consists of the

following six individuals: Defendants Wilson, Belanoff, Baker, Bradbury, Mahoney, and Swisher.

       83.     As a result of the facts set forth herein, Plaintiff has not made any demand on the

Corcept Board to institute this action against the Individual Defendants. Such a demand would

have been a futile and useless act with respect to each and every one of the current Board members

because they are incapable of making an independent and disinterested decision to institute and

vigorously prosecute this action.

DEMAND IS FUTILE AS TO ALL CURRENT MEMBERS OF THE BOARD BECAUSE THEY EACH FACE
A SUBSTANTIAL LIKELIHOOD OF LIABILITY

       84.     The current members of the Board all face a substantial likelihood of liability for

their individual misconduct. The current members of the Board were directors throughout the time

of the false and misleading statements, and as such had a fiduciary duty to ensure that the

Company’s SEC filings, press releases, and other public statements and presentations on behalf of

the Company concerning its business, operations, prospects, internal controls, and financial

statements were accurate.

       85.     Moreover, as directors, the current members of the Board owed a duty to, in good

faith and with due diligence, exercise reasonable inquiry, oversight, and supervision to ensure that

the Company’s internal controls were sufficiently robust and effective (and were being



                                                 25
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 26 of 33 PageID #: 26



implemented effectively), and to ensure that the Board’s duties were being discharged in good

faith and with the required diligence and due care. Instead, they knowingly and/or with reckless

disregard allowed Corcept to partake in illicit sales practices and reviewed, authorized, and/or

caused the publication of the materially false and misleading statements discussed above that

caused the Company’s stock to trade at artificially inflated prices.

       86.     The Director Defendants knowingly and/or recklessly allowed Corcept to partake

in illicit sales practices, made or authorized false and misleading statements, failed to timely

correct such statements, failed to take necessary and appropriate steps to ensure that the

Company’s internal controls were sufficiently robust and effective (and were being implemented

effectively), and failed to take necessary and appropriate steps to ensure that the Board’s duties

were being discharged in good faith and with the required diligence. These actions constitute

breaches of the fiduciary duties of loyalty and good faith, for which the Individual Defendants face

a substantial likelihood of liability. If the current members of the Board were to bring a suit on

behalf of Corcept to recover damages sustained as a result of this misconduct, they would expose

themselves to significant liability. This is something they will not do. For this reason, demand is

futile as to the Director Defendants.

DEMAND IS EXCUSED AS TO DEFENDANTS BELANOFF, BAKER, AND MAHONEY BECAUSE THEY
FINANCIALLY BENEFITED FROM THE FALSE AND MISLEADING STATEMENTS

       87.     As noted above, defendants Belanoff, Baker, and Mahoney personally benefited

from Corcept’s illicit sales practices and the materially false and misleading statements made by

the Individual Defendants by having an opportunity to sell shares of Corcept stock at artificially

inflated prices, a benefit not shared by Corcept’s public stockholders. Accordingly, demand is

futile as to defendants Belanoff, Baker, and Mahoney.




                                                 26
 Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 27 of 33 PageID #: 27



DEFENDANT BELANOFF IS INTERESTED AND LACKS INDEPENDENCE

       88.     Defendant Belanoff is not disinterested for purposes of demand futility because his

principal occupation is serving as Corcept’s President and CEO. As such, the 2018 Proxy filed

with the SEC explicitly states that Belanoff is not independent. Further, according to the

Company’s SEC filings, in 2017 and 2018, Belanoff received total compensation of $4,271,452

and $6,314,617, respectively. This amount is material to him.

       89.     Further, Belanoff is incapable of considering a demand to commence and

vigorously prosecute this action because he faces additional substantial likelihood of liability as

he is a named defendant in the Securities Class Action.

DEMAND IS EXCUSED AS TO DEFENDANTS SWISHER AND MAHONEY BECAUSE AS MEMBERS OF
THE AUDIT COMMITTEE THEY FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY

       90.     As members of the Audit Committee during the Relevant Period, defendants

Swisher and Mahoney participated in and knowingly approved Corcept’s illicit sales practices and

filing of false financial statements and allowed the Individual Defendants to repeatedly make other

false and misleading statements to the investing public. More specifically, as members of the

Audit Committee, defendants Swisher and Mahoney were obligated to oversee and monitor the

integrity of the Company’s financial statements and the Company’s compliance with legal and

regulatory requirements. Instead, defendants Swisher and Mahoney, as members of the Audit

Committee, failed to ensure the integrity of the Company’s financial statements and financial

reporting process, the Company’s systems of internal accounting and financial controls and

compliance with legal and regulatory requirements, as required by the Audit Committee Charter.

For this reason, demand is futile as to defendants Swisher and Mahoney.




                                                27
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 28 of 33 PageID #: 28



                                             COUNT I
                                   BREACH OF FIDUCIARY DUTY
                                (Against the Individual Defendants)

           91.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

           92.   Each of the Individual Defendants owed to the Company the duty to exercise

candor, good faith, and loyalty in the management and administration of Corcept’s business and

affairs.

           93.   Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

           94.   The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties to

protect the rights and interests of Corcept.

           95.   In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

           96.   The Individual Defendants also breached their fiduciary duties by causing the

Company to engage in the illicit sales practices in violation of U.S. law.

           97.   In addition, the Individual Defendants further breached their fiduciary duties owed

to Corcept by willfully or recklessly making and/or causing the Company to make false and

misleading statements and omissions of material fact that failed to disclose, inter alia, that: (1)

the Company had improperly paid doctors to promote Korlym; (2) the Company aggressively

promoted Korlym for off-label uses; (3) the Company’s sole specialty pharmacy that was

responsible for 99% of the Company’s revenue was a related party; (4) the Company artificially

inflated its revenue and sales using illicit sales practices through a related party; (5) such practices


                                                  28
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 29 of 33 PageID #: 29



are reasonably likely to lead to regulatory scrutiny; and (6) as a result of the foregoing, the

Individual Defendants’ positive statements about the Company’s business, operations, and

prospects were materially misleading and/or lacked a reasonable basis. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times.

       98.     The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       99.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       100.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.




                                                29
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 30 of 33 PageID #: 30



       101.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Corcept has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       102.    Plaintiff on behalf of Corcept has no adequate remedy at law.

                                         COUNT II
                     VIOLATION OF SECTION 14(A) OF THE EXCHANGE ACT
                            (Against the Individual Defendants)

       103.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       104.    The section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The section 14(a) Exchange Act claims detailed herein do not allege

and do not sound in fraud. Plaintiff specifically disclaims any allegation of, reliance upon any

allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to the

nonfraud claims.

       105.    The Individual Defendants negligently issued, caused to be issued, and participated

in the issuance of materially misleading written statements to stockholders which were contained

in the 2018 Proxy. In the 2018 Proxy, the Board solicited stockholder votes to reelect the Director

Defendants to the Board.

       106.    The 2018 Proxy, however, misrepresented and failed to disclose, among others, the

Board’s risk oversight and the Company’s inadequate internal controls which facilitated the illegal

behavior described herein. By reasons of the conduct alleged herein, the Individual Defendants

violated section 14(a) of the Exchange Act. As a direct and proximate result of these defendants’

wrongful conduct, Corcept misled and deceived its stockholders by making materially misleading




                                                30
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 31 of 33 PageID #: 31



statements that were essential links in stockholders following the Company’s recommendation and

voting to reelect the Director Defendants the Board.

       107.    Plaintiff, on behalf of Corcept, thereby seeks relief for damages inflicted upon the

Company based upon the misleading 2018 Proxy in connection with the improper reelection of the

Director Defendants to the Board.

                                        COUNT III
                 INSIDER SELLING AND MISAPPROPRIATION OF INFORMATION
                          (Against the Insider Selling Defendants)

       108.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       109.    At the time each of the Insider Selling Defendants sold his or her Corcept stock, he

or she knew the material, non-public information described above, and sold Corcept stock on the

basis of such information.

       110.    The information described above was proprietary, non-public information

concerning the Company’s business operations, financial condition, and growth prospects. It was

a proprietary asset belonging to the Company, which each of the Insider Selling Defendants

misappropriated to his or her own benefit when he or she sold personal holdings in Corcept stock.

Each of the Insider Selling Defendants knew that this information was not intended to be available

to the public. Had such information been generally available to the public, it would have

significantly reduced the market price of Corcept stock.

       111.    The Insider Selling Defendants’ sale of stock while in possession and control of

this material, adverse, non-public information was a breach of his or her fiduciary duties of loyalty

and good faith. Each of the Insider Selling Defendants is therefore liable to Corcept for insider

trading.




                                                 31
  Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 32 of 33 PageID #: 32



          112.   Since the use of the Company’s proprietary information for personal gain

constituted a breach of the fiduciary duties of the Insider Selling Defendants, the Company is

entitled to the imposition of a constructive trust on any profits such Insider Selling Defendants

obtained thereby.

          113.   Plaintiff, on behalf of Corcept, has no adequate remedy at law.

                                            COUNT IV
                                   WASTE OF CORPORATE ASSETS
                                  (Against Individual Defendants)

          114.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          115.   As a noted above, the Individual Defendants caused the Company to repurchase

shares of its own common stock at artificially inflated prices, thereby wasting the Company’s

assets.

          116.   As a result of this waste of corporate assets, the Company has been damaged and

the Individual Defendants are each liable to the Company.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment as follows:

          A.     Declaring that Plaintiff may maintain this derivative action on behalf of Corcept

and that Plaintiff is a proper and adequate representative of the Company;

          B.     Awarding the amount of damages sustained by the Company as a result of the

Individual Defendants’ breaches of fiduciary duties and violations of the federal securities laws;

          C.     Ordering the Insider Selling Defendants to disgorge the profits obtained as a result

of their sale of Corcept stock while in possession of insider information as described herein;

          D.     Granting appropriate equitable relief to remedy Individual Defendants’ breaches of

fiduciary duties and other violations of law;


                                                  32
 Case 1:19-cv-01830-MN Document 1 Filed 09/30/19 Page 33 of 33 PageID #: 33



       E.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

  Dated: September 30, 2019                             Respectfully Submitted,

                                                        /s/ Blake A. Bennett
                                                        COOCH AND TAYLOR, P.A.
                                                        Blake A. Bennett (#5133)
                                                        1007 N. Orange St., Suite 1120
                                                        Wilmington, DE 19801
                                                        Telephone: (302) 984-3800
                                                        Email: bbennett@coochtaylor.com

                                                        Attorney for Plaintiff



  OF COUNSEL

  BRAGAR EAGEL & SQUIRE, P.C.
  W. Scott Holleman
  Marion C. Passmore
  Garam Choe
  Alexandra B. Raymond
  885 Third Avenue, Suite 3040
  New York, New York 10022
  Telephone: (646) 860-9449

  Attorneys for Plaintiff




                                                   33
